DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
The title of the invention is too long.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHODS FOR TRANSFERING ADHESIVE MATERIAL FROM CARRIER TO ELECTRONIC COMPONENTS--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are vague and indefinite because they are process claims but they do not clearly/explicitly claim the method steps for manufacturing a roll of carrier.  It is suggested to amend the claimed language to positively claim the process step of the claimed invention.
Claims 11 and 12 are vague and indefinite because they depended on claim 1; however, they claim the process for manufacturing a chip card module and do not further limit the subject matter of claim 1 which is a process for manufacturing a roll of carrier.
Claims 17 and 18 are also vague and indefinite because the depended on claim 11 but do not further limit the subject matter of claim 11 which is a process for manufacturing a chip card module.
	It is suggest to amend claims 11-12 and 17-18 to separate them from claim 1 because the claim the subject matter that diverges from one another.
	The term “its” (claim 3, line 3, and throughout the claim set) is confusing, it’s suggested to ament those claims and positively claim the structural element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 and 11-18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,446,874 to Elbaz et al.
Regarding claim 1, Elbaz et al disclose a process for manufacturing a roll of carrier for electronic components, in which process a roll of flexible carrier (see Fig. 2) is provided and unrolled, at least one electronic component (10) having a top face and a bottom face and at least two different thicknesses measured between the top face and the bottom face is provided (see Fig.1E), at least one bonding region (12) being located, on the bottom face, level with the first of these thicknesses, and at least one region of extra thickness being located, on the bottom face, level with the second of these thicknesses, the second thickness being larger than the first thickness (see Fig. E), characterized in that the flexible carrier comprises an adhesive material (22) suitable for receiving and fastening the electronic component (10) before this electronic component (10) is added to a chip-card (34) a multiplicity of apertures (created by device 28) is produced with a regular arrangement in an unrolled portion of the flexible carrier 12/22), each provided electronic component(10) is placed on an unrolled portion of the flexible carrier, in an aperture, by placing the region of extra thickness in one of the apertures, and at least one bonding pad (12/30/42) is produced, in a bonding region of each provided electronic component (10, see Fig.1F).
	Regarding claim 2, Elbaz et al disclose the bonding pad (12/30/42) is made from adhesive material (glue).
Regarding claim 3, Elbaz et al disclose at least one electronic component (10) is added, with a segment of adhesive material (22/30/42) on its bottom face, to the flexible carrier 12.
Regarding claim 4, Elbaz et al disclose the flexible carrier (12) is covered with a layer of bonding material (22) on a main face that receives at least one electronic component (10).
Regarding claim 5, Elbaz et al disclose the adhesive material (22) is placed on a base strip (12) to form the flexible carrier before the bonding region of the electronic component (10) is placed above, directly in contact with the adhesive material (22).
Regarding claim 6, Elbaz et al disclose the flexible carrier (12/22) comprises a base strip (12), this base strip (12) being cut so as to leave exposed at least one region of adhesive material (22), under an electronic component (10), then the adhesive material is cut in this region so as to detach the electronic component with a segment of adhesive material located in a bonding region before said component is added to a chip-card (see Figs. 5A-G)
	Regarding claims 8 and 9, Elbaz et al disclose the adhesive material is a hot-melt film or is a conductive anisotropic film that is electrically conductive through its thickness (see Col. 8, lines 9-18).
	Regarding claims 11 and 17-18, Elbaz et al disclose a process for manufacturing a chip-card module, wherein, using a process as claimed in claim 1, a roll of flexible carrier bearing electronic components (10) is manufactured, each electronic component (10), borne by this flexible carrier (12/22) and equipped with a segment of adhesive material (22) in a bonding region, essentially forming a chip-card module (, wherein a segment of adhesive material (22) in a bonding region and at least one cavity in which a module is fastened, by virtue of the segment of adhesive material (22) present in a bonding region see Fig. 5A-G).
Regarding claims 12-13, Elbaz et al disclose process for manufacturing a chip-card wherein, using a process as claimed in claim 1, a roll of flexible carrier bearing electronic components (10) is produced, at least certain of the electronic components (10) borne by the flexible carrier (12/22) being picked up with a view to placing them in a cavity in a chip-card, wherein each electronic component (10) placed in a chip-card (34) is connected to a flexible printed circuit integrated into this chip-card (see Figs. 5A-G).

Regarding claims 14-16, Elbaz et al disclose a roll of flexible carrier bearing electronic components (10), comprising: a multiplicity of apertures (see, Fig. 1F) cut, in a regular arrangement, through the thickness of the flexible carrier and electronic components (10) having a top face and a bottom face and at least two different thicknesses measured between the top face and the bottom face, at least one bonding region being located, on the bottom face, level with the first of these thicknesses, and a region of extra  thickness being located, on the bottom face, level with the second of these thicknesses, this second thickness being larger than the first thickness, these electronic components (10) being placed, each respectively, in one aperture, by placing the region of extra thickness into an aperture, each electronic component (10) being placed on the flexible carrier with an adhesive material (22) placed in a bonding region (see Figs. 2-3), wherein the adhesive material (42;-23) is a hot-melt film and the adhesive material is a conductive anisotropic film that is electrically conductive through its thickness (se Col. 8, lines 6-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elbaz et al.
It would be an obvious matter of designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired material as paper for the flexible carrier since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability of the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references for their teaching of applying adhesive to an electronic component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DN/							/DONGHAI D NGUYEN/September 12, 2021 		                     Primary Examiner, Art Unit 3729